             Case 1:18-cv-10776-FDS Document 38 Filed 11/28/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                              )
ARIAN DINAPOLI d/b/a                          )
ARI FAMILY DENTAL,                            )
                                              )
                 Plaintiff,                   )
                                              )
v.                                            )       C.A. No. 18-cv-10776
                                              )
YELP INC.,                                    )
                                              )
                 Defendant.                   )
                                              )

 DEFENDANT YELP INC.’S REPORT CONCERNING REFERRAL TO MEDIATION

        Pursuant to the Court’s order at the Status Conference on Monday, November 19, 2018,

defendant Yelp, Inc. hereby reports that it does not wish for the Court to refer the parties to

mediation.

                                              Respectfully Submitted,

                                              YELP INC.

                                              By its attorneys,

                                              /s/ Jeffrey J. Pyle
                                              Jeffrey J. Pyle (BBO #647438)
                                              jpyle@princelobel.com
                                              PRINCE LOBEL TYE LLP
                                              One International Place, Suite 3700
                                              Boston, Massachusetts 02110
                                              Tel: (617) 456-8018

                                              Aaron Schur, Of Counsel
                                              aschur@yelp.com
                                              Nicolette Martz, Of Counsel
                                              nmartz@yelp.com
                                              YELP INC.
                                              140 New Montgomery St.
                                              San Francisco, CA 94105
                                              Tel.: (415) 908-3801



3088642.v1
             Case 1:18-cv-10776-FDS Document 38 Filed 11/28/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle




                                                 2
3088642.v1
